UNITED STATES, Appellee

                                         v.

                        Antonyo T. ADAMS, Airman
                       U.S. Air Force, Appellant

                                  No. 07-0796
                           Crim. App. No. 36226

       United States Court of Appeals for the Armed Forces

                         Argued February 5, 2008

                           Decided May 13, 2008

EFFRON, C.J., delivered the opinion of the Court, in which BAKER
and STUCKY, JJ., joined. ERDMANN, J., filed a dissenting
opinion, in which RYAN, J., joined.



                                     Counsel


For Appellant: Captain Anthony D. Ortiz (argued); Lieutenant
Colonel Mark R. Strickland (on brief).


For Appellee: Captain Coretta E. Gray (argued); Colonel Gerald
R. Bruce and Major Matthew S. Ward (on brief).


Military Judge:    David F. Brash and James L. Flanary



            THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Adams, No. 07-0796/AF


    Chief Judge EFFRON delivered the opinion of the Court.

    A general court-martial composed of officer and enlisted

members convicted Appellant, contrary to his pleas, of one

specification of being absent without leave and three

specifications of dishonorably failing to maintain sufficient

funds for payment of checks, in violation of Articles 86 and

134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 886,

934 (2000).   The sentence adjudged by the court-martial and

approved by the convening authority included a bad-conduct

discharge, confinement for 179 days, and reduction to the lowest

enlisted grade.   The United States Air Force Court of Criminal

Appeals affirmed.   United States v. Adams, No. ACM 36226, 2007

CCA LEXIS 263, 2007 WL 2050718 (A.F. Ct. Crim. App. June 20,

2007) (unpublished).

     On Appellant’s petition, we granted review of the following

issue:

     WHETHER THE COURT-MARTIAL CONVENED BY SPECIAL
     ORDER AB-12 HAD PROPER JURISDICTION WHEN THAT
     ORDER DID NOT TRANSFER MEMBERS APPOINTED BY PRIOR
     ORDERS AB-01, AB-07, AND AB-09, BUT MEMBERS NAMED
     IN THOSE ORDERS NONETHELESS SAT AS MEMBERS OF
     APPELLANT’S COURT-MARTIAL.

     For the reasons set forth below, we affirm the decision of

the United States Air Force Court of Criminal Appeals.




                                 2
United States v. Adams, No. 07-0796/AF


             I.   COMPOSITION OF THE COURT-MARTIAL PANEL

 1.   Initial proceedings

      At the outset of his trial, Appellant requested trial

before a court-martial composed of officer and enlisted members.

See Article 25(c)(1), UCMJ, 10 U.S.C. § 825(c)(1) (2000); Rule

for Courts-Martial (R.C.M.) 903(c)(1).    Following the

disposition of preliminary motions, the trial counsel provided

the standard announcement of the composition of the court-

martial, noting that the court-martial was convened by Special

Order AB-01, as amended by Special Order AB-07 and Special Order

AB-09.   After accounting for members excused by the convening

authority prior to assembly, the trial counsel identified the

remaining nine members.     The trial counsel administered the oath

and the military judge announced that the court-martial was

assembled.   See R.C.M. 807.

 2.   The panel after voir dire and challenges

      Following completion of voir dire and challenges, the

following four members remained on the panel:    Major (MAJ) RDH,

Senior Master Sergeant (SMSgt) BJC, Master Sergeant (MSgt) MAB,

and Tech Sergeant (TSgt) RDG.    At that point, the panel

composition fell below the minimum of five members required for

a general court-martial quorum.    See Article 16(1)(A), UCMJ, 10

U.S.C. § 816(1)(A) (2000); R.C.M. 805(b).    The military judge




                                   3
United States v. Adams, No. 07-0796/AF


called a recess so that new members could be detailed to the

court-martial.   See R.C.M. 505(c)(2)(B).

 3.   Proceedings after appointment of new members

      The following morning, the military judge reconvened the

court-martial for a session out of the presence of the members

under Article 39(a), UCMJ, 10 U.S.C. § 839(a) (2000).   He began

by providing a detailed description of the procedural setting.

First, the military judge summarized the reasons for the changes

in the composition of the panel:

      Counsel, I just wanted to put on the record just for
      continuity purposes, so that any reviewing
      authorities, should that become necessary, would know
      what’s going on.

      After we busted quorum yesterday, we did, in fact, put
      the court in recess. We now have a new appointing
      order appointing additional members to the panel.

      Next, the military judge described the procedure for

addressing the voir dire, challenges, and the reading of

charges, both with respect to the new members and the

members previously selected:

      What we’ll do is go ahead and bring in those new
      members. The members that have already previously
      been selected, those four members will not be present;
      it will just be the five new members that have been
      appointed. We’ll go through the process of reading
      the general nature of the charges and going through
      the voir dire process. As I stated to counsel
      earlier, each side will still, in fact, have a
      peremptory challenge since this is a new group of
      members that did not go through the original bedding
      [sic] process there for the original voir dire.



                                   4
United States v. Adams, No. 07-0796/AF


Finally, the military judge provided the parties with an

opportunity to object to the appointing order or the

procedure that he had outlined:

     MJ: With that in mind, does anyone have an objection
     to the appointing order or the way that we are going
     to handle that?

     CDC:    No, Your Honor.

     CTC:    No, Your Honor.

     The military judge then conducted the preliminary

proceedings with the new members, as he had outlined to the

parties.    When the new members were brought into the courtroom,

the military judge summarized the situation for the new members:

     The parties are present and some of the members are
     present.

     Members, just to give you an idea of what’s going on,
     we began this process yesterday, at which time, we did
     what was called a busted quorum, which means we got
     some panel members seated, we went under the below
     core number which is five; therefore, we had to have
     an appointment of new members which is you. We’re now
     going through the process to get you seated through
     the voir dire process.

     The military judge next described what would transpire

after voir dire:

     And once that’s accomplished, we’ll then call the
     other four members who have already been seated, and
     we’ll combine you into one court, and then we’ll bring
     you in and begin presentation of the evidence in this
     case.




                                  5
United States v. Adams, No. 07-0796/AF


      At the request of the military judge, the trial

counsel provided the following description of the orders

convening the court-martial:

      This court-martial is convened by Special Order number
      AB-01 . . . as amended by Special Order number AB-07,
      . . . Special Order number AB-09, . . . and Special
      Order number AB-12 . . . .

Trial counsel then identified the following five members as

present in the courtroom:   Lieutenant Colonel (LTC) RDA,

LTC CK, MAJ JWD, 1st Lieutenant (1LT) JLV, 1LT JAD.     In

accordance with the procedure outlined by the military

judge, the trial counsel noted that the four members

remaining from the initial proceedings were “absent.”

Referring to his earlier remarks, the military judge

observed that “the court has already been assembled and,

therefore, this is partially reassembly of it at this time

to go through the voir dire process and to give you some

new instructions.”   The military judge provided the new

members with the standard preliminary instructions, and

proceeded with voir dire of the new members.   At the

completion of voir dire and challenges, the military judge

excused LTC RDA and 1LT JLV.

 4.   The panel after the second voir dire and challenges

      When the full panel assembled together for the first

time, the military judge announced, “For the record, we now



                                 6
United States v. Adams, No. 07-0796/AF


have both attempts at panels combined and we now have the

seven members that have been accepted by the court.”     Four

of the seven members came from the original set of orders:

MAJ RDH, SMSgt BJC, MSgt MAB, and TSgt RDG.   The three

remaining members were added during the proceedings after

the recess:   LTC CK, MAJ JWD, and 1LT JAD.

      With seven members, including four enlisted members,

the panel met the requirements of Article 16, UCMJ, for a

general court-martial to consist of at least five members.

The panel also met the requirements of Article 25, UCMJ,

for the panel to consist of at least one-third enlisted

members upon request of the accused.    Subsequently, the

trial proceeded to conclusion in the manner outlined by the

military judge, with no objection by either party.

 5.   Consideration by the Court of Criminal Appeals

      Appellant raised an issue regarding speedy trial

before the Court of Criminal Appeals, but did not challenge

the composition of the court-martial.    The court specified

two issues, including the question now before us concerning

the composition of the panel.    Adams, 2007 CCA LEXIS 263,

at *2, 2007 WL 2050718, at *1.

      The Court of Criminal Appeals observed that Special

Order AB-12 “seems to be a stand-alone order, convening an

entirely new court-martial while failing to transfer the


                                  7
United States v. Adams, No. 07-0796/AF


members named in the previous set of orders. . . .”     Id. at

*22, 2007 WL 2050718, at *9.   The court also raised the

issue of whether Appellant’s court-martial had proper

jurisdiction when the members appointed by the prior orders

sat on Appellant’s court-martial.     Id. at *2, 2007 WL

2050718, at *1.   The court noted that these members would

be “interlopers” if they were not meant to be seated as

members of the panel, creating a fatal jurisdictional

defect.   Id. at *23 n.5, 2007 WL 2050718, at *9 n.5.

Likewise, failing to transfer the members named in the

previous set of orders to Special Order AB-12 would have

denied Appellant his right to be tried by a panel composed

of at least one-third enlisted members.    Id. at *23, 2007

WL 2050718, at *9.

     The Court of Criminal Appeals first considered the language

of Special Order AB-12, which stated:    “[a] general court-

martial is hereby convened.    It may proceed at Ellsworth AFB, SD

to try such persons as may be properly brought before it.      The

court will be constituted as follows . . . .”    Id. at *9, 2007

WL 2070718, at *4.   Special Order AB-12 then listed the names of

five newly detailed members.   The order also stated:

     All cases referred to the general court-martial
     convened by Special Order AB-1, this headquarters,
     dated 8 October 2004, as amended by Special Order AB-
     7, this headquarters, dated 24 November 2004, and
     Special Order AB-9, this headquarters, dated 8


                                  8
United States v. Adams, No. 07-0796/AF


     December 2004, in which the court has been assembled,
     will be brought to trial before the court hereby
     convened.

     The Court of Criminal Appeals next considered the record of

trial and the intent of the convening authority, as reflected by

the parties’ actions at trial.   Id. at *23-*26, 2007 WL 2050718,

at *9.    The court concluded that Special Order AB-12 was not

issued to constitute an entirely new and distinct court-martial.

Id. at *24, 2007 WL 2050718, at *9.    Instead, the court

determined that Special Order AB-12 was a third amending order,

intended to bring the court-martial up to quorum, while

preserving Appellant’s right to trial by a panel of at least

one-third enlisted members.   Id. at *24, 2007 WL 2050718, at *9.

The court observed that the convening authority issued Special

Order AB-12 after quorum was broken.   The lower court found

that, “there is no doubt that everyone, including the defense,

knew the five members named in Special Order AB-12 were

additional members selected to bring the court back up to quorum

and were not meant to constitute an entirely new and distinct

court.”   Id. at *24, 2007 WL 2050718, at *9.   Finally, the court

noted, “[c]learly, there would be no reason for the convening

authority to suddenly start over with a new court after so much

effort had already gone into reaching the point of adding a

third set of members to this panel.”   Id. at *25, 2007 WL

2050718, at *9.


                                  9
United States v. Adams, No. 07-0796/AF

     The Court of Criminal Appeals concluded that the errors in

the drafting of Special Order AB-12 were not prejudicial to

Appellant.   Id. at *26-*27, 2007 WL 2050718, at *10.    The court

affirmed the findings and sentence.    Id. at *27, 2007 WL

2050718, at *11.



                           II.   DISCUSSION

     This Court’s case law distinguishes between jurisdictional

and administrative errors in the convening of a court-martial.

Jurisdictional error occurs when a court-martial is not

constituted in accordance with the UCMJ.      See United States v.

Colon, 6 M.J. 73, 74 (C.M.A. 1978).    Jurisdiction depends upon a

properly convened court, composed of qualified members chosen by

a proper convening authority, and with charges properly

referred.    Article 25, UCMJ; R.C.M. 201(b); R.C.M. 503; R.C.M.

504; R.C.M. 505.   A court-martial composed of members who are

barred from participating by operation of law, or who were never

detailed by the convening authority, is improperly constituted

and the findings must be set aside as invalid.     See McClaughry

v. Deming, 186 U.S. 49, 63-65 (1902) (court-martial composed

entirely of Regular Army officers in trial of a volunteer

officer violated the Articles of War and was illegal); United

States v. Harnish, 12 C.M.A. 443, 31 C.M.R. 29 (1961)




                                  10
United States v. Adams, No. 07-0796/AF

(individual who served on a court-martial without appointment by

the convening authority rendered the proceedings invalid).

     Administrative errors in the drafting of a convening order

are not necessarily fatal to jurisdiction, and may be tested for

prejudice under Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2000).

See Colon, 6 M.J. at 74-75 (court-martial conducted without the

presence of four detailed members who had not been properly

relieved was not jurisdictional error, but was prejudicial).    In

United States v. Glover, 15 M.J. 419, 422 (C.M.A. 1983), this

Court found no prejudice to the accused where all parties

believed the accused was at trial before a general court-

martial, but the convening order convened a special court-

martial.   We have recognized that clerical mistakes are not

necessarily prejudicial.   See id. at 421; United States v.

Gebhart, 34 M.J. 189, 192-93 (C.M.A. 1992).

     In the present case, we find no jurisdictional defect in

the composition of Appellant’s court-martial.   None of the seven

members who participated in the court-martial was an

“interloper.”   Each member was selected by the convening

authority to consider these charges against this accused.     There

is no evidence that the convening authority excused any of the

members who sat on Appellant’s court-martial.   See R.C.M.

505(c)(2)(A).   There is also no evidence that the convening

authority withdrew the charges in order to refer them to a new


                                11
United States v. Adams, No. 07-0796/AF

court-martial, as provided for in R.C.M. 604.   More important,

the record reflects that the five members named in Special Order

AB-12 were selected to bring the court-martial up to quorum and

were not selected to serve as a separately constituted court-

martial.   This purpose is underscored by the language of Special

Order AB-12, which provided that “[a]ll cases referred to the

general court-martial convened by Special Order AB-1 . . . as

amended by Special Order AB-7 . . . and Special Order AB-9 . . .

in which the court has been assembled, will be brought to trial

before the court hereby convened.”    In that regard, we note that

the convening authority appointed only officer members in

Special Order AB-12 following proceedings in which the accused

had elected trial before a panel that included enlisted members.

Under these circumstances, the order served to bring the panel

up to quorum.   In short, the record of trial demonstrates that

the errors in drafting Special Order AB-12 were administrative

in nature, and that the errors did not materially prejudice the

substantial right of the Appellant.   See Article 59(a), UCMJ.



                          III.   DECISION

     The decision of the United States Air Force Court of

Criminal Appeals is affirmed.




                                 12
United States v. Adams, No. 07-0796/AF


     ERDMANN, Judge, with whom RYAN, Judge joins (dissenting):

     The power to convene courts-martial and to detail members

to those courts-martial rests solely in those commanders that

Congress, the President, or the Secretary concerned empowered to

take those actions.   See Articles 22, 23, 24, 25, Uniform Code

of Military Justice (UCMJ), 10 U.S.C. §§ 822, 823, 824, 825

(2000).    A convening authority’s actions create the structural

basis of a courts-martial and when the plain language of the

convening authority’s order is clear, complete, and unambiguous,

that order must be given effect.    See United States v. Wilson,

65 M.J. 140, 141 (C.A.A.F. 2007).   Because the language of

Special Order (SO) AB-12 clearly and unambiguously convened a

new court-martial to which none of the previously detailed court

members were re-detailed, and because the composition of that

newly created court-martial fell below a quorum and lacked

enlisted membership as requested by Adams, the court-martial

suffered a structural error which requires reversal.

     There is no dispute as to the sequence and contents of

convening orders in this case.   The initial convening order, SO

AB-01, convened a general court-martial and detailed ten

officers to the panel.   That order was properly amended by SO

AB-7 which removed five officers and detailed five enlisted

members.   Then, SO AB-9 properly amended SO AB-01 relieving

three members and naming three additional members.   After voir
United States v. Adams, No. 07-0796/AF


dire only four members remained and the court-martial fell below

quorum.   The military judge recessed the court-martial and

directed trial counsel to “get us a couple of names or three

names there for potential new members, keeping in mind the

numbers of officers and enlisted for the quorum[].”     In response

the convening authority issued SO AB-12 which, rather than

amending SO AB-01, created a new court-martial.   The issue

before the court is whether Adams was tried before a properly

convened court.

     “A court-martial is created by a convening order of the

convening authority.”   Rule for Courts-Martial (R.C.M.) 504(a).

The convening authority may change the members by order.      R.C.M.

505(a).   Before assembly of the court, the members may be

changed without showing cause.   R.C.M. 505(c)(1)(A).   New

members may be added after assembly “only when, as a result of

excusals . . . the number of members of the court-martial is

reduced below a quorum, or the number of enlisted members, when

the accused has made a timely written request for enlisted

members, is reduced below one-third of the total membership.”

R.C.M. 505(c)(2)(B).

     Adams’ court-martial had been sworn and assembled.

Consequently, when the membership of Adams’ original court-

martial fell below a quorum as a result of challenges, new

members could have been added to the court-martial convened by


                                 2
United States v. Adams, No. 07-0796/AF


SO AB-01 just as the convening authority had done in SO AB-7 and

SO AB-9.

     That is not, however, what SO AB-12 does.    Rather than

detailing new members to a previously convened court-martial, SO

AB-12 very plainly “convened” a general court-martial.     SO AB-12

has all the required attributes of an order creating a court-

martial:    it designates the type of court-martial and details

members.    The order detailed five members to the general court-

martial, the precise number necessary to constitute a general

court-martial.   See Article 16(1)(A), UCMJ, § 10 U.S.C.

816(1)(A) (2000).   This convening order stands in stark contrast

to an order that merely adds members to a previously convened

court-martial.   Notably, this record reflects two prior, proper

amending orders detailing new members to the court convened by

SO AB-01.   These amending orders reflect that the convening

authority knew how to add members and support the plain reading

of SO AB-12 that something entirely different was intended by

that order.

     There is other language in SO AB-12 that plainly indicates

the creation of a new court-martial.   The order states:

     All cases referred to the general court-martial
     convened by Special Order AB-1, this headquarters,
     dated 8 October 2004, as amended by Special Order AB-
     7, this headquarters, dated 24 November 2004, and
     Special Order AB-9, this headquarters, dated 8
     December 2004, in which the court has been assembled,



                                  3
United States v. Adams, No. 07-0796/AF


     will be brought to trial before the court hereby
     convened.

Facially this language withdraws the charges from the court-

martial convened by SO AB-01 (as amended) and re-refers them to

the court-martial created by SO AB-12.        Charges may be withdrawn

from a court-martial for any reason at any time before findings

are announced.   R.C.M. 604(a).   Withdrawn charges upon which no

evidence has been introduced at the initial court-martial may be

referred to another court-martial unless withdrawal was for an

improper reason.    R.C.M. 604(b).       In this instance the apparent

reason for withdrawal and re-referral is to establish a quorum -

– a proper reason.   In addition, the withdrawal and re-referral

are consistent with the trial proceedings and the express need

to have a quorum.    “[W]hen the plain language of the convening

authority’s action [or order] is facially complete and

unambiguous, its meaning must be given effect.”        Wilson, 65 M.J.

at 141.   Put simply, an unambiguous convening order means

precisely what it says.

     United States v. Mack, 58 M.J. 413 (C.A.A.F. 2003),

reflects a three-step process for reviewing convening orders and

determining whether members were properly detailed to a given

court-martial:

     [1] When the convening orders and the record make it
     clear that an individual who served on a court-martial
     panel was never detailed to do so, we have held that
     the court-martial was improperly constituted and the


                                     4
United States v. Adams, No. 07-0796/AF


     findings must be set aside. United States v. Harnish,
     12 C.M.A. 443, 31 C.M.R. 29 (1961). [2] When the
     record reflects an ambiguity as to whether an
     individual was detailed to serve at a particular
     court-martial, we look to the intent of the convening
     authority with respect to service of that member on
     that court-martial panel. United States v. Padilla, 1
     C.M.A. 603, 5 C.M.R. 31, (C.M.A. 1952). [3] When
     there is an ambiguity but no evidence that the
     convening authority’s intent was to the contrary, “the
     construction of the convening orders by the
     participants of [the] trial is controlling.” United
     States v. Gebhart, 34 M.J. 189, 193 (C.M.A. 1992).

Id. at 416.    Applying a similar analysis here confirms that this

court-martial was defective.   In Adams’ case, there is no

ambiguity.    SO AB-12 is perfectly clear with respect to which

members were detailed to serve on the court-martial created by

that order.   Those individuals who previously remained from SO

AB-01, as amended by SO AB-7 and SO AB-9, were never detailed to

the court-martial convened by SO AB-12.   When the membership of

the court-martial created by SO AB-12 fell below five properly

detailed members and when persons not detailed to that court sat

in judgment of Adams, this court-martial was not properly

constituted and reversal is required.

     The majority places great weight upon United States v.

Glover, 15 M.J. 419 (C.M.A. 1983), to affirm this case on the

basis of administrative error in the preparation of court-

martial convening orders.   In my view, to the extent that Glover

means that clear and unambiguous language in a convening order

can be ignored, that case should be overruled.   As applied in


                                  5
United States v. Adams, No. 07-0796/AF


this case, Glover elevates erroneous interpretations by

individuals other than the convening authority over the clear

expression of the convening authority.      As a result, it condones

inattention and sloppy administration in military justice.

     There is nothing in the language of SO AB-12 that is

improper, unlawful or ambiguous.       Facially, SO AB-12 addressed

and rectified the lack of a quorum.      There is no justification

for looking beyond the face of SO AB-12 itself, and there is no

reason not to give the words of the convening authority their

ordinary and plain meaning.   This court-martial lacked a

properly detailed quorum and contained interlopers.      I therefore

dissent.




                                   6